I am in accord with Mr. Justice BUTZEL in wondering how plaintiff's car reached its position after the accident. But I cannot agree that the case rests on conjecture.
Between the truck and the center line of the highway was a space of two feet or more in which the bus could have run and struck the car on the wrong side of the road, without deviating from a substantially straight course. There was positive and ample testimony from which the jury could find that the bus was across the line. There were no physical facts which impeached plaintiff's claim of the situs of collision.
Whether the antics of plaintiff's car after the collision are explainable or not, it is the undoubted physical fact, established by all the testimony, without dispute *Page 489 
or suggestion of denial, that its position and the damage to plaintiff were caused by the collision between his car and defendant's bus. It is not claimed that the location of the collision had any effect upon the strange conduct of the car. The only fact in dispute which could have affected it was whether the car was stopped or in motion when struck.
Automobile accidents and collisions are attended by strange, unexpected, and apparently incredible results, which seem to defy the commonly known laws of physics and their effects. Without data on the phenomena of automobile collisions, without textbooks of experience or scientific experiment, without an accepted standard, without even accurate information of the weights and speeds of the instant vehicles and the angle of the blow, this court has no basis which would justify it in taking judicial notice that plaintiff's car could not have been thrown into its position by the impact if it were standing still when struck, when it is hardly less mysterious how it got into that position at all.
"The courts take judicial notice of the natural forces, as well as of the primary and commonly known laws of physics, mechanics, and mathematics. The one universal law of nature is that all action, animate as well as inanimate, is the result of conflicting forces, and courts are judicially cognizant of facts concerning those forces so far as they are within the knowledge of persons of ordinary information. Conversely, if an alleged fact is not of general notoriety it will not be judicially noticed. Thus while many matters pertaining to electricity are judicially noticed, courts confess their inability to understand some of the varied manifestations of the electric current." 23 C. J. p. 142. *Page 490 
The courts are properly slow to take judicial notice of the phenomena attending colliding forces because, as was said inBasting v. Railroad Co., 57 N.Y. Supp. 119:
"The study of accidents shows strange and inscrutable results, sometimes stranger than fiction."
And in Spiro v. St. Louis Transit Co., 102 Mo. App. 250
(76 S.W. 684):
"Freakish effects are sometimes caused by violent impacts of moving bodies."
And in Lang v. Railway Co., 115 Mo. App. 489, 497
(91 S.W. 1012):
"So frequently do unlooked for results attend the meeting of interacting forces that courts, in such cases, should not indulge in arbitrary deductions from physical law and fact except when they appear to be so clear and irrefutable that no room is left for the entertainment, by reasonable minds, of any other."
Judgment is affirmed.
CLARK, POTTER, SHARPE, and NORTH, JJ., concurred with FEAD, J. *Page 491